 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10         ROBERT J. MADDAUS,
                                                             CASE NO. 3:17-cv-06020-RBL-JRC
11                                Petitioner,
                                                             ORDER GRANTING PLAINTIFF’S
12                 v.                                        THIRD MOTION TO EXTEND
                                                             STAY
13         JERI BOE,

14                                Respondent.

15

16          The District Court has referred this petition for a writ of habeas corpus to United States

17   Magistrate Judge J. Richard Creatura. The authority for the referral is 28 U.S.C. §§ 636(b)(1)(A)

18   and (B) and local Magistrate Judge Rules MJR3 and MJR4. Petitioner filed his petition pursuant

19   to 28 U.S.C. § 2254. Before the Court is petitioner’s third motion to extend the stay. Dkt. 26.

20          Petitioner filed his petition in December 2017 and then requested that the Court stay the

21   petition so that he could exhaust his state court remedies. See Dkts. 1, 9. The Court granted

22   petitioner’s request, stayed the matter, and required respondent to provide this Court with a status

23

24

     ORDER GRANTING PLAINTIFF’S THIRD MOTION
     TO EXTEND STAY - 1
 1   report and motion to extend the stay before it expired. See Dkt. 15. Since then, the Court has

 2   twice extended the stay on respondent’s motion. See Dkts. 19, 25.

 3          The stay is currently set to expire on August 15, 2019, and respondent has moved to

 4   extend the stay. See Dkt. 26. Respondent has provided evidence that petitioner’s state court

 5   proceeding remains pending. See Dkt. 26-1, at 1–3. Further, petitioner has filed no objection to

 6   the motion to extend the stay. See Dkt.

 7          This Court may stay consideration of a habeas petition to allow a petitioner to exhaust his

 8   remedies in state court before returning to federal court. See Rhines v. Weber, 544 U.S. 69, 274–

 9   79 (2005). Because petitioner is still exhausting his state court remedies, the undersigned finds

10   good cause to grant respondent’s request. Therefore, it is ORDERED,

11          (1) Respondent’s motion to extend the stay (Dkt. 26) is granted. The stay on this habeas

12   proceeding is extended to February 14, 2020.

13          (2) Respondent shall file a report and motion to extend the stay, if necessary, on or before

14   January 31, 2020.

15          (3) Should the state court dismiss petitioner’s state post-conviction review or otherwise

16   terminate review before February 14, 2020, petitioner or respondent shall inform the Court and

17   request that the stay be lifted within 30 days of the state court’s decision.

18          (4) The Clerk will note the deadlines set by this Order on the docket.

19          Dated this 14th day of August, 2019.

20

21
                                                            A
                                                            J. Richard Creatura
                                                            United States Magistrate Judge
22

23

24

     ORDER GRANTING PLAINTIFF’S THIRD MOTION
     TO EXTEND STAY - 2
